[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                         OCTOBER 19, 2009
                            No. 08-17120                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                D. C. Docket No. 08-00039-CR-T-30TBM


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

MICHAEL PERRY,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                           (October 19, 2009)

Before EDMONDSON, MARCUS and FAY, Circuit Judges.
PER CURIAM:


      Michael Perry appeals his 110-month sentence imposed for possession of

child pornography, 18 U.S.C. § 2252(a)(4)(B). No reversible error has been

shown; we affirm.

      On appeal, Perry argues that his sentence procedurally and substantively is

unreasonable: the district court failed to state its reasons for the given sentence and

failed to consider adequately Perry’s poor health. We review a final sentence for

procedural and substantive reasonableness. United States v. Gonzalez, 550 F.3d

1319, 1323 (11th Cir. 2008), cert. denied, 129 S.Ct. 2848 (2009). A sentence may

be procedurally unreasonable if the district court fails to explain adequately the

chosen sentence. Id. We evaluate the substantive reasonableness of a sentence

under a deferential abuse-of-discretion standard. Gall v. United States, 128 S.Ct.

586, 597 (2007). The party challenging the reasonableness of the sentence bears

the burden of establishing that the sentence is unreasonable in the light of both the

record and the 18 U.S.C. § 3553(a) factors. United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005).

      Under section 3553(a), a district court should consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

need for the sentence to provide adequate deterrence, respect for the law, and

protection of the public, policy statements of the Sentencing Commission,

                                           2
provision for the medical and educational needs of the defendant, and the need to

avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7). “The

weight to be accorded any given [section] 3553(a) factor is a matter committed to

the sound discretion of the district court, and we will not substitute our judgment in

weighing the relevant factors.” United States v. Amedeo, 487 F.3d 823, 832 (11th

Cir. 2007) (quotation and citation omitted).

      We conclude that Perry’s sentence -- which fell within the applicable

guidelines range of 97 to 120 months -- was reasonable. See Talley, 431 F.3d at

788 (noting that “ordinarily we would expect a sentence within the Guidelines

range to be reasonable”). No procedural error occurred. The district court

considered the advisory guidelines range, the presentence investigation report

outlining Perry’s offense conduct, and Perry’s arguments in support of a downward

variance (including that he was in poor health from the AIDS virus); and the court

concluded that a sentence within the guidelines range was sufficient but not greater

than necessary to comply with the statutory purposes of sentencing. The district

court’s statement of reasons was sufficient. See United States v. Rita, 127 S.Ct.

2456, 2468-69 (2007) (a lengthy explanation is not necessarily required when a

judge decides to follow the guidelines in a particular case, especially where a

sentencing judge has listened to the arguments of the parties, considered the

supporting evidence, and was aware of the special conditions of the defendant).


                                           3
       We also conclude that Perry’s sentence substantively was reasonable.

Perry’s computer contained 92 videos and 48 still photographs of nude and semi-

nude children engaging in sexual contact with other children and with adults. The

record also included victim impact statements from children in the videos and

photos detailing the pain and suffering they endured from their abusers and from

those who have viewed their images. See United States v. Pugh, 515 F.3d 1179,

1202 (11th Cir. 2008) (noting that we “typically treat[] child sex offenses as

serious crimes, upholding severe sentences).

       We cannot say that the 110-month within-range sentence failed to reflect the

purposes of sentencing or that “the district court committed a clear error of

judgment in weighing the [section] 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.” See

id. at 1191.1

       AFFIRMED.




       1
         We reject Perry’s argument that his sentence created an unwarranted sentencing
disparity among child pornography possession defendants. Simply because other similarly-
situated defendants convicted of child pornography possession may have received downward
variances does not mean that the court imposed an unreasonable sentence in Perry’s case. See
Gall, 128 S.Ct. at 599 (because the “avoidance of unwarranted [sentencing]
disparities was clearly considered by the Sentencing Commission when setting the
Guidelines ranges,” a district court necessarily gives weight and consideration to
the need to avoid unwarranted disparities when it correctly calculates and carefully
reviews the guidelines range); Talley, 431 F.3d at 788 (“there is a range of
reasonable sentences from which the district court may choose”).

                                              4